948 F.2d 782
292 U.S.App.D.C. 190
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Eddie BROWN, Appellant.
No. 90-3234.
United States Court of Appeals, District of Columbia Circuit.
Nov. 27, 1991.Rehearing and Rehearing En Banc DeniedFeb. 7, 1992.

Before HARRY T. EDWARDS, RUTH BADER GINSBURG and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
We affirm the judgment of conviction in the district court.   The sole allegation of error is the denial of severance from a co-defendant's trial.   As this Court explained in  United States v. Manner, 887 F.2d 317 (D.C.Cir.1989), Rule 8(b) of the Federal Rules of Criminal Procedure authorizes a district judge to order joint trials of two or more defendants in the same indictment "if they are alleged to have participated in the same act or transaction ... constituting an offense."   Id. at 324.   Although Fed.R.Crim.P. 14 allows a judge to grant severance if a joint trial will "prejudice" a defendant, we review the trial judge's decision under an abuse of discretion standard, and we strike a balance in favor of joint trials.   Id.  Our principal task is to determine whether the denial of severance deprived the appellant of a fair trial.   Id.; see also United States v. Hurt, 476 F.2d 1164, 1169 (D.C.Cir.1973).   Considering all the evidence in the trial record and the district court's careful examination of this issue, we are convinced that the denial of appellant's severance motion did not deprive him of a fair trial.


2
It is ORDERED and ADJUDGED that the judgment of conviction from which this appeal has been taken be affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.R. 15(b)(2).